Citation Nr: 1100503	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for low back disability.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks to establish service connection for 
low back disability.  Specifically, she Veteran maintains that 
she injured her back in-service, while lifting boxes.  She 
further indicates that she received treatment for this condition 
in-service and has experienced back problems, to include pain, 
since separation from service.  

Although the Veteran's service treatment records are negative of 
any back complaints and/or treatment, she has provided a 
competent account of in-service injury and associated symptoms.  
Additionally, post-service VA treatment records reflect diagnoses 
of low back disability.  In light of the above, the Board finds 
that a VA examination and opinion should be obtained.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be associated 
with in-service injuries for the purposes of a VA examination).

The Board also observes that the Veteran receives VA treatment 
for her low back disability.  An April 2008 VA treatment record 
references an October 2004 VA treatment; however, no relevant 
records, dated prior to January 2008, are of the record.  See VA 
Radiology Report, Apr. 11, 2008; "Review of Systems," VA Womens 
Health Note, Jan. 30, 2008.  What is more, relevant VA treatment 
records, dated since April 2008, have not been associated with 
the claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that she 
may submit lay statements from individuals 
who (i) witnessed, and/or (ii) were 
contemporaneously informed of or witnessed 
her in-service injury and/or back 
symptomatology after her discharge.  The 
Veteran should be provided an appropriate 
amount of time to submit this lay evidence.  

2.  The RO should obtain all outstanding VA 
treatment and/or hospitalization records 
related to the Veteran's low back disability 
(i) generated prior to January 2008 and (ii) 
since April 2008, at the James A. Haley VAMC, 
in Tampa, Florida.  Any negative response 
should be in writing, and associated 
with the claims folder.

3.  Then the Veteran must be afforded an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any low 
back disability found to be present.  The 
claims folder must be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted.  The examiner 
should record the full history of the 
disability, including the Veteran's account 
of symptomatology.  

The examiner should diagnose any low back 
disability found to be present.  The examiner 
must state whether it is at least as likely 
as not that any low back disability found to 
be present is related to or had its onset in 
service.  In doing so, the examiner must 
acknowledge and discuss the Veteran's report 
of a continuity of low back symptoms since 
service.  All findings and conclusions should 
be set forth in a legible report.

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

